Case 2:18-cv-02184-PKH Document 23                  Filed 01/09/19 Page 1 of 9 PageID #: 155



                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION
_________________________________________

STEPHANIE REYGADAS

                             Plaintiff,               Case No. 2:18-cv-02184-PKH

v.

DNF ASSOCIATES, LLC

                        Defendant.
________________________________________

                 DEFENDANT DNF ASSOCIATES, LLC'S ANSWER TO
                      PLAINTIFF’S AMENDED COMPLAINT

       Defendant DNF Associates, LLC (“DNF”), by and through its undersigned counsel, and

for its Answer to Plaintiff’s Amended Complaint, upon information and belief, states as follows:

       1.      Defendant denies each and every allegation in Paragraph 1.

                                          Jurisdiction

       2.      The allegations in Paragraph 2 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 2.

       3.      The allegations in Paragraph 3 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 3.

       4.      The allegations in Paragraph 4 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 4.

       5.      Defendant denies each and every allegation in Paragraph 5.

                                                1
Case 2:18-cv-02184-PKH Document 23                   Filed 01/09/19 Page 2 of 9 PageID #: 156



                                              Parties

                                       Stephanie Reygadas

       6.       Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 6, and therefore denies same.

       7.       The allegations in Paragraph 7 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 7.

                                      DNF Associates LLC

       8.       Defendant admits that it is a New York limited liability company with a principal

place of business in the State of New York.

                                  DNF Assocs. is a debt collector

       9.       Defendant denies each and every allegation in Paragraph 9.

       10.      The allegations in Paragraph 10 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 10.

       11.      Defendant denies each and every allegation in Paragraph 11.

       12.      Defendant denies each and every allegation in Paragraph 12.

       13.      Admitted.

       14.      Defendant denies each and every allegation in Paragraph 14.

       15.      Defendant denies each and every allegation in Paragraph 15.

       16.      Defendant denies each and every allegation in Paragraph 16.

       17.      Defendant denies each and every allegation in Paragraph 17.

       18.      Defendant denies each and every allegation in Paragraph 18.



                                                 2
Case 2:18-cv-02184-PKH Document 23                 Filed 01/09/19 Page 3 of 9 PageID #: 157



       19.    Defendant denies each and every allegation in Paragraph 19.

       20.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 20, and therefore denies same.

       21.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 21, and therefore denies same.

       22.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 22, and therefore denies same.

       23.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 23, and therefore denies same.

       24.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 24, and therefore denies same.

       25.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 25, and therefore denies same.

       26.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 26, and therefore denies same.

       27.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 27, and therefore denies same.

       28.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 28, and therefore denies same.

       29.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 29, and therefore denies same.

       30.    Defendant denies each and every allegation in Paragraph 30.

       31.    Defendant denies each and every allegation in Paragraph 31.



                                               3
Case 2:18-cv-02184-PKH Document 23                   Filed 01/09/19 Page 4 of 9 PageID #: 158



       32.      Defendant denies each and every allegation in Paragraph 32.

       33.      Defendant denies each and every allegation in Paragraph 33.

       34.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 34, and therefore denies same.

       35.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 35, and therefore denies same.

       36.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 36, and therefore denies same.

       37.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 37, and therefore denies same.

       38.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 38, and therefore denies same.

       39.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 39, and therefore denies same.

       40.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 40, and therefore denies same.

       41.      The allegations in Paragraph 41 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 41.

       42.      Defendant denies each and every allegation in Paragraph 42.

                                       Factual Allegations

       43.      Defendant denies each and every allegation in Paragraph 43.

       44.      Defendant lacks knowledge or information sufficient to form a belief as to the



                                                 4
Case 2:18-cv-02184-PKH Document 23                  Filed 01/09/19 Page 5 of 9 PageID #: 159



allegations in Paragraph 44, and therefore denies same.

       45.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 45, and therefore denies same.

       46.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 46, and therefore denies same.

       47.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 47, and therefore denies same.

       48.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 48, and therefore denies same..

       49.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 49, and therefore denies same.

       50.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 50, and therefore denies same.

       51.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 51, and therefore denies same.

       52.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 52, and therefore denies same.

       53.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 53, and therefore denies same.

       54.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 54, and therefore denies same.

       55.     The allegations in Paragraph 55 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in



                                                5
Case 2:18-cv-02184-PKH Document 23                  Filed 01/09/19 Page 6 of 9 PageID #: 160



Paragraph 55.

       56.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 56, and therefore denies same.

       57.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 57, and therefore denies same.

       58.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 58, and therefore denies same.

       59.      Defendant denies each and every allegation in Paragraph 59.

       60.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 60, and therefore denies same.

       61.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 61, and therefore denies same.

       62.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 62, and therefore denies same.

       63.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 63, and therefore denies same.

       64.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 64, and therefore denies same.

                                            Summary

       65.      Defendant denies each and every allegation in Paragraph 65.

       66.      Defendant denies each and every allegation in Paragraph 66.

       67.      Defendant denies each and every allegation in Paragraph 67.

       68.      Defendant denies each and every allegation in Paragraph 68.



                                                6
Case 2:18-cv-02184-PKH Document 23                    Filed 01/09/19 Page 7 of 9 PageID #: 161



                                             Standing

       69.      Defendant denies each and every allegation in Paragraph 69.

       70.      Defendant denies each and every allegation in Paragraph 70.

       71.      The allegations in Paragraph 71 constitute conclusions of law, to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 71.

                                         Causes of Action

                  Count I – Violations of the FDCPA, 15 U.S.C. § 1692, et seq.

       72.      With respect to Paragraph 72, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

72.

       73.      Defendant denies each and every allegation in Paragraph 73.

       74.      Defendant denies each and every allegation in Paragraph 74.

          Count II – Violations of the AFDCPA, Ark. Code Ann. § 17-24-501, et seq.

       75.      With respect to Paragraph 75, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

75.

       76.      Defendant denies each and every allegation in Paragraph 76.

       77.      Defendant denies each and every allegation in Paragraph 77.

                               FIRST AFFIRMATIVE DEFENSE

       78.      The Amended Complaint fails to state a claim upon which relief can be granted

against the answering Defendant.




                                                  7
Case 2:18-cv-02184-PKH Document 23                    Filed 01/09/19 Page 8 of 9 PageID #: 162



                              SECOND AFFIRMATIVE DEFENSE

        79.     To the extent Defendant’s actions violated the law, such actions were the result of

a bona fide error notwithstanding reasonable procedures designed to avoid such error(s).

                               THIRD AFFIRMATIVE DEFENSE

        80.     The claims alleged in the Amended Complaint are barred by the statute of

limitations.

                             FOURTH AFFIRMATIVE DEFENSE

        81.     Plaintiff failed to mitigate her damages.

                               FIFTH AFFIRMATIVE DEFENSE

        82.     Plaintiff’s claims may be precluded, in whole or part, to the extent Plaintiff’s

damages, if any, were caused by Plaintiff’s acts and/or omissions.

                               SIXTH AFFIRMATIVE DEFENSE

        83.     Plaintiff’s claims may be precluded, in whole or part, to the extent Plaintiff’s

damages, if any, were caused by third parties over whom Defendant had no control or authority.

                             SEVENTH AFFIRMATIVE DEFENSE

        84.     Plaintiff’s damages, if any, are speculative.

                              EIGHTH AFFIRMATIVE DEFENSE

        85.     To the extent Defendant’s action violated the law, such actions were neither

intention, nor willful.

                               NINTH AFFIRMATIVE DEFENSE

        86.     Plaintiff’s claims are barred by release, waiver, unclean hands, laches, estoppel,

and/or res judicata.




                                                  8
Case 2:18-cv-02184-PKH Document 23                   Filed 01/09/19 Page 9 of 9 PageID #: 163



                               TENTH AFFIRMATIVE DEFENSE

       87.       Defendant does not meet the statutory definition of debt collector and is thus not

within the purview of the Fair Debt Collection Practices Act or Arkansas Fair Debt Collection

Practices Act.

                            ELEVENTH AFFIRMATIVE DEFENSE

       88.       Plaintiff lacks Article III standing to pursue the claims alleged in the Amended

Complaint.

       WHEREFORE, Defendant DNF Associates LLC respectfully demands judgment against

the Plaintiff dismissing the Amended Complaint in its entirety together for such other, further or

different relief, not inconsistent herewith, as may be just, equitable and proper, together with the

costs and disbursements of this action.

DATED:           January 9, 2019

                                       LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                       s/ Brendan H. Little
                                       Brendan H. Little, Esq.
                                       Attorneys for Defendant
                                       50 Fountain Plaza, Suite 1700
                                       Buffalo, NY 14202
                                       T: 716-853-5100
                                       F: 716-853-5199
                                       E: blittle@lippes.com




                                                 9
